Exhibit 10.3

SUMMARY SHEET FOR EXECUTIVE CASH COMPENSATION

The following table sets forth annual base salaries provided to the Company’s
principal executive officer, principal financial officer and other named
executive officers in 2011 and the 2012 base salaries approved by the
Compensation Committee of the Board of Directors (“Committee”) on March 28,
2012.

 

Named Executive Officers

   2011 Base
Salaries      2012 Base
Salaries  

David S. Haffner, President and Chief Executive Officer

   $ 960,000       $ 995,000   

Karl G. Glassman, Executive Vice President and Chief Operating Officer

   $ 720,000       $ 745,000   

Matthew C. Flanigan, Senior Vice President – Chief Financial Officer

   $ 420,000       $ 441,000   

Joseph D. Downes, Jr., Senior Vice President, President – Industrial Materials

   $ 320,000       $ 329,000   

The executive officers will also be eligible to receive a cash award under the
Company’s 2009 Key Officers Incentive Plan (filed March 26, 2009 as Appendix B
to the Company’s Proxy Statement) in accordance with the 2012 Award Formula
(filed April 2, 2012 as Exhibit 10.2 to the Company’s Form 8-K). An executive’s
cash award is calculated by multiplying his annual salary at the end of the year
by a percentage (“Target Percentage”) set by the Committee, then applying an
award formula adopted by the Committee for that year. The Target Percentages
applicable to the Company’s principal executive officer, principal financial
officer and other named executive officers are shown in the following table. The
2012 Target Percentages were not changed from 2011 levels, except for
Mr. Haffner’s percentage was increased from 90% to 100%.

 

Named Executive Officers

   2012 Target
Percentages  

David S. Haffner, President and Chief Executive Officer

     100 %

Karl G. Glassman, Executive Vice President and Chief Operating Officer

     75 %

Matthew C. Flanigan, Senior Vice President – Chief Financial Officer

     65 %

Joseph D. Downes, Jr., Senior Vice President, President – Industrial Materials

     50 %

Individual Performance Goals. An executive’s cash award under the 2012 Award
Formula is based, in part, on individual performance goals established outside
the 2009 Key Officers Incentive Plan (20% relative weight). The types of goals
for our named executive officers in 2012 include:

David S. Haffner: Margin enhancement, strategic direction for profitable growth,
profitability of targeted business groups, and succession planning;

Karl G. Glassman: Margin enhancement, revenue growth, increase on-site reviews
of operations, and remediation of internal audit findings;

Matthew C. Flanigan: Working capital management, upgrade of financial systems,
cash repatriation, succession planning, and continuous improvement projects; and

Joseph D. Downes, Jr.: Segment revenue growth, profitability of targeted
businesses, and utilization and efficiency initiatives.

The achievement of the individual performance goals is measured by the following
scale.

Individual Performance Goals Payout Schedule

                                (1-5 scale)                                

 

Achievement

   Payout  

1 – Did not achieve goal

     0 % 

2 – Partially achieved goal

     50 % 

3 – Substantially achieved goal

     75 % 

4 – Fully achieved goal

     100 % 

5 – Significantly exceeded goal

     up to 150 % 

Retired Named Executive Officer. Paul R. Hauser, a named executive officer in
the Company’s Proxy Statement filed March 30, 2012, retired as Senior Vice
President, President—Residential Furnishings on February 18, 2012. As such,
Mr. Hauser (i) will not participate in the Key Officers Incentive Plan in 2012;
(ii) does not have individual performance goals for the Company in 2012; and
(iii) no longer receives a salary from the Company. As previously reported,
Mr. Hauser received an annual base salary at the rate of $340,000 with a Target
Percentage of 50% in 2011.